Citation Nr: 1627433	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from November 2002 to May 2006.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled August 2015 hearing by letter in June 2015, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In August 2013, the Veteran filed a claim of service connection for hiatal hernia, as secondary to the service-connected GERD.  This matter is referred to the RO for appropriate action.


REMAND

In an April 2015 statement, the Veteran indicated that his service-connected GERD has increased in severity since he was last examined (in December 2012).  Additionally, in an April 2016 brief, the Veteran's representative requested a remand for a new VA examination if an increased evaluation was not granted.  Under these circumstances, he must be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The most recent VA clinical notes of record are dated October 2014.  Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since October 2014.

2.  Schedule the Veteran for a VA examination by an appropriate professional.  The entire record must be reviewed by the examiner.   

The examiner is to take a detailed history from the Veteran.  All signs and symptoms of the service-connected GERD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 7346).  The examiner must consider the Veteran's statements in the record as to the severity of his symptoms in coming to a conclusion.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

